Citation Nr: 9929653	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  98-14 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Waiver of an overpayment of Department of Veterans Affairs 
(VA) pension benefits in the calculated amount of $1,644.00.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The veteran served on active duty from January 1954 to 
January 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision dated in May 1998, by the 
Committee on Waivers and Compromises (COWC) of the North 
Little Rock, Arkansas, Department of Veterans Affairs (VA) 
Regional Office (RO).



REMAND

Review of the record reveals that the appellant was awarded 
nonservice-connected death pension benefits in October 1992.  
In August 1994, the appellant submitted an Eligibility 
Verification Report (EVR) which indicated that she had 
received no income from August 1st, 1993 to July 31st 1994 and 
anticipated no income from August 1st, 1994 to July 31st, 
1995.  In December 1995, the appellant notified VA that she 
was receiving Social Security Administration (SSA) benefits 
which started in July 1995.  In January 1996, an Income 
Verification Match revealed that the appellant received 
unemployment compensation in 1993 which was not reported on 
her EVR in 1994.  In July 1996, the appellant was informed 
that her nonservice-connected death pension benefits had been 
adjusted effective from February 1st, 1994, terminated 
effective September 1st, 1995 and that an overpayment had 
been created as a result of the adjustment.  In August 1996, 
the appellant was notified of the overpayment in the amount 
of $6,208.00.  In September 1998, the Committee on Waivers 
and Compromises waived a portion of the outstanding 
indebtedness in the amount of $4,564.00 and denied waiver of 
the remaining $1,644.00.  The Committee found that while the 
appellant had some degree of fault in the creation of the 
debt in the amount of $4,564.00, because she delayed 
reporting her receipt of SSA benefits for four months, VA 
also shared in the fault in the creation of the debt due to 
the over seven month delay in adjusting the appellant's 
pension benefits.  However, with respect to the remaining 
$1,644.00, the Committee found that the appellant had acted 
in bad faith in her failing to report receipt of workers 
compensation benefits.  It was noted that she had reported 
receipt of such benefits on her original application which 
was found to be demonstrative of her knowledge of the 
requirement to report that additional income.  

In evaluating the evidence of record, there appears to be 
some confusion surrounding the origin of the outstanding 
indebtedness.  In fact, careful review of the Committee's 
original decision dated in May 1998 reveals that the 
additional income in question was originally characterized as 
"unemployment compensation."  However, in subsequent 
actions, the Committee referred to the income as originating 
from workers compensation which would suggest that the 
appellant had a period of employment while in receipt of 
pension benefits.  Based upon the above and the documentation 
currently of record, it is not clear as to how the Committee 
calculated current outstanding indebtedness in the amount of 
$1,644.00. 

The Board notes that appellate review is frustrated when the 
record before the Board is incomplete.  The United States 
Court of Appeals for Veterans Claims has in similar 
circumstances remanded waiver of overpayment appeals back to 
the Board and RO for readjudication because the Board's 
decision did not rely on adequate documentation in the file 
to support its decision.

The Board is not implying that the Committee was incorrect in 
its calculation of the overpayment.  However, although 
internal agency practices are appropriate for the day-to-day 
administration of a benefits program, claims adjudication and 
appellate review require detailed documentation of the 
agency's decision-making process and record notice of such 
documentation to the appellant.  In an overpayment case, such 
documentation necessarily includes a detailed analysis of how 
the overpayment was calculated.  Therefore, the Board must 
have record evidence showing how the Committee calculated the 
overpayment of $1,644.00 and on what documentation or 
evidence in the file such calculation was made.

In light of the above, the Board finds that additional 
development of the appellate record is required.  In this 
regard, the RO should prepare a paid-and-due audit of the 
appellant's countable annual income beginning in 1993 and 
covering the period in question, which sets forth in detail 
the bases for the Committee's calculations and includes 
documentation from relevant sources supporting such 
calculations.

Therefore, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following action:

1. The appellant has the right to submit 
additional evidence and argument on 
the matter or matters the Board has 
remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 
369 (1999).

2. The RO should prepare a paid-and-due 
audit of the overpayment of pension 
benefits to the appellant for the 
period in question.  In this regard, 
the RO should calculate the total 
amount of the appellant's countable 
annual income beginning in 1993 and 
should set forth in detail the bases 
for its calculations.  In addition, 
the RO should specifically note the 
amounts of pension that were actually 
paid to the appellant during the 
period in question and should also 
note the amounts of pension the 
appellant was actually due during such 
period.  Further, the RO should detail 
how the amounts of any income from all 
sources during this period were 
calculated and upon which information 
such calculations were based.  The RO 
should also detail how any deductions, 
in particular, unreimbursed medical 
expenses, from the appellant's 
countable income were calculated and 
upon which information such 
calculations were based.  All sources 
from which information pertinent to 
the RO's calculations have been 
developed should be included in the 
audit report.  If appropriate, the RO 
is advised to ensure that its audit 
complies with M21-1, Part IV, Chapter 
31, Subchapter IX regarding income 
verification matching for the funds 
received from the sources cited above 
for the appropriate tax year.

3. The appellant should be informed of 
the RO's determination as to the 
creation/calculation of the 
overpayment of pension benefits for 
the period in question and, in this 
regard, she should be provided a copy 
of the RO's paid-and-due audit report.  
In connection with this action, the RO 
should ask the appellant whether she 
wishes to submit any additional 
information that pertains to the 
proper calculation of the overpayment 
in question.

4. The appellant should also be requested 
to complete and submit a current 
Financial Status Report, (VA Form 4-
5655).  In completing such report, the 
appellant is reminded to accurately 
report all income received and 
expenses paid on a monthly basis.

5. Following completion of the above, the 
Committee should readjudicate the 
issue on appeal and in connection 
therewith, discuss all evidence 
received since the September 1998 
Supplemental Statement of the Case.  A 
formal, written record of the 
Committee's decision, including an 
analysis of the various elements to be 
considered, should be prepared and 
associated with the claims folder.

6. If the determination remains 
unfavorable to the appellant, she and 
her representative should be furnished 
a Supplemental Statement of the Case 
in accordance with 38 U.S.C.A. 
§ 7105(d) (West 1991); 38 C.F.R. 
§ 19.31 (1998), which fully sets forth 
the controlling law and regulations 
pertinent to this appeal.  This 
document should reflect detailed 
reasons and bases for the decision 
reached.  The appellant should then be 
afforded the opportunity to respond 
thereto.  Thereafter, the case should 
be returned to the Board, if in order.

The purpose of this REMAND is to further develop the record 
and the Board does not intimate any opinion, either factual 
or legal, as to the ultimate disposition warranted in this 
case.  No action is required of the appellant until she 
receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


